Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claim 4-7 and 9-20 have been cancelled.
Claims 1-3 and 8 are pending.

Withdrawn rejections
Applicant's Declaration, amendments and arguments filed 5/2/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al. (Oncotarget 2017;8(60):102653-102673) and Wang et al. (Neural Regeneration Research 2015;10(6):958-964) and Gao et al. Scientific Reports 2017;7:12 pages) and Schneiderman et al. (Annu Rev Clin Psychol 2005;1:607-628) and Lim et al. (PLOS one 2017; 12(1): e0169623:14 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:

    PNG
    media_image1.png
    205
    724
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claim 1, Ge et al. teach that molecular hydrogen has beneficial effects in diverse animal models and human diseases and is for prevention and treatment of human ailments (Abstract) such as spinal cord injury (page 102656, Injection of hydrogen rich saline) as well as inhalation of gas mixture or injection of liquids containing H2 up to 0.8 mM (Table 1) which is 1.6 mg/L (page 102656, left column Oral intake of hydrogen-rich water) which is 1.6 ppm (ppm = mg/L). Ge et al. teach that inhaling 1-4% H2, which would be volume percent, has demonstrated great efficacy in medical applications and the use of H2 at such low concentrations has been deemed feasible and safe (page 102657, right column Preventive and Therapeutic Applications of H2). The amount of 1-4% H2 is within the instantly claimed range of 18.5 volume % or lower. 
With regard to instant claim 8, Ge et al. teach that patients inhale H2 through a facemask administered through a ventilator that provides H2 electrolyzed from water thus requiring an apparatus to generate the H2 (page 102655, Inhalation). 
With regard to instant claim 1, Wang et al. disclose treatment of spinal cord injured rats (a mammal) with hydrogen-rich saline liquid which showed markedly reduced cell death and improved motor function symptom of the hindlimb (Abstract). 
With regard to instant claims 1-3, Wang et al. report improved the hind-limb motor dysfunction symptom, thus reading on at least pain and/or foot spasticity, caused by the spinal cord injury by administering the liquid hydrogen-rich saline (Abstract).
With regard to instant claim 2, Wang et al. disclose the injury is at T9-11 (Experimental Group, page 959) and instant claim 2 covers all the regions of the spinal cord which must include the injured area disclosed by Wang et al. 
With regard to instant claim 3, Gao et al. teach that inhalation of hydrogen gas significantly decreased both the acute and chronic stress-induced depressive- and anxiety- like behaviors in mice thus providing resilience to stress thus providing a strategy to prevent the occurrence of stress-related disorders (Abstract). 
With regard to instant claim 3, Schneiderman et al. teach that symptoms of fatigue, malaise, diminished appetite and listlessness are usually associated with depression (page 8, Inflammation, Cytokine Production, and Mental Health).
With regard to instant claim 3, Lim et al. teach that patients with spinal cord injury have a high risk of anxiety and depression (Abstract conclusion; Introduction page 2; conclusion page 12). 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ge et al. is that Ge et al. do not expressly teach that the subject is a human that has all the injuries of instant claim 2 or the symptoms of instant claim 3. This deficiency in Ge et al. is cured by the teachings of Wang et al., Lim et al. and Schneiderman et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical spine/spinal cord injury scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the inhalation of H2 method of Ge et al. where the subject is a human in need thereof to improve a symptom of spine/spinal cord injury that has all the injuries of instant claim 2 or the symptoms of instant claim 3, as suggested by Wang et al., Lim et al. and Schneiderman et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is known to the artisan in this art that administration of molecular hydrogen either as a gas or liquid is for treating animal models, which serve to better evaluate therapeutic efficacy of treatment, as well as humans that can have spinal cord injury as suggested by Wang et al. Where the spine/spinal cord injury is located is encompassed by the general teaching of spinal cord injury which covers all areas of the spine/spinal cord. It is known through Lim et al., that patients with spinal cord injury have a high risk of anxiety and depression and it is also known in the art that inhalation of the hydrogen gas is going to decrease both the acute and chronic stress-induced depressive and anxiety-like behavior, as suggested by Gao et al. It is known through Schneiderman et al. that symptoms of depression include fatigue, malaise, diminished appetite and listlessness. Thus, in this art the ordinary artisan expects the patient of a spine/spinal cord injury to have anxiety and depression and upon administration of hydrogen gas there is an expectation of improvement in at least these symptoms as well as the symptoms discussed by Wang et al. above. Accordingly, the ordinary artisan would have a reasonable expectation of success in administering molecular hydrogen as a gas or liquid at a concentration of 18.5% or lower to a human with any of the spine/spinal cord injuries claimed and concurrent symptoms which would be patient dependent. Indeed, even Ge et al. teach that the molecular mechanisms and primary molecular targets of exogenously administered H2 are still unclear such that personalized treatments for patients are a therapeutic goal (Ge et al. page 102663, upper left column) where the amount would be optimized by the artisan in this art to achieve the desired result. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Accordingly, the instantly claimed concentration of 18.5 vol% or lower is obvious to the ordinary artisan in the medical spinal cord injury art in the absence of unexpected results. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments and Declaration under 37 CFR 1.132:
The Examiner has carefully considered Applicant’s Declaration and arguments filed 5/2/22 but is not persuaded. 
Applicant outlines claim 1 in 4 parts and the Examiner has tabulated that with some of the teachings in the prior art used to make the rejection.
Claim 1 limitations
Prior art
Prior art
a method is for improving a symptom of spine/spinal cord injury in a human
Ge et al. (Oncotarget 2017) suggests molecular hydrogen for treatment of spinal cord injury
Lim et al. (PLOS 2017) and Schneiderman (ARCP 2005) correlate symptoms of anxiety and depression with spinal cord injury and fatigue and diminished appetite are symptoms of depression.
comprising administering to a human in need thereof a composition comprising
molecular hydrogen as an active ingredient
Ge et al. (Oncotarget 2017) teach administration of molecular hydrogen to humans
Gao et al. (SR 2017) inhalation of H2 gas decreases anxiety and depression; H2 gas is an active ingredient
the composition is a gas composition containing the molecular hydrogen at a
hydrogen concentration of 18.5 vol% or lower
Ge et al. (Oncotarget 2017) teach administration of 1-4% hydrogen

the composition is administered by inhalation
Ge et al. (Oncotarget 2017) teach inhalation of hydrogen gas



As shown in the table above, the prior art teaches and suggests every limitation of instant claim 1. Therefore, the Examiner has considered all the claim limitations and met his burden in establishing a prima facie case of obviousness. See MPEP 2143.03. 
Applicant asserts that: “Ge does not teach or suggest all of the claim limitations of Applicant's claim I and its dependent claims. Specifically, Ge does not teach or suggest improving a symptom of spine/spinal cord injury in a human by administering a gas composition containing molecular hydrogen at a hydrogen concentration of 18.5 vol% or lower by inhalation.” Respectfully, the Examiner does not agree. While Ge et al. is not anticipatory, Ge et al. render obvious inhalation of H2 gas as well as administration of hydrogen rich saline to deliver hydrogen. Simply because hydrogen rich saline is preferable as a mode of administration does not exclude the artisan from other forms of administration such as inhalation. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Contrary to Applicant’s assertions, the disclosure of Ge et al. does teach and suggest administration of 1-4% hydrogen gas. (Ge et al. teach that inhaling 1-4% H2, which would be volume percent, has demonstrated great efficacy in medical applications and the use of H2 at such low concentrations has been deemed feasible and safe (page 102657, right column Preventive and Therapeutic Applications of H2).)
Applicant argues that different modes of administration result in different effects and that the ordinary artisan would not expect similar effect with hydrogen gas as demonstrated during studies related to Parkinson’s disease as disclosed by Yuh Fukai (reference B3 on the IDS filed 7/27/21 and page 92 filed 11/29/21 filed with response and not on an IDS). The statement that Applicant is relying upon is: “It is known that with relation to Parkinson’s disease, hydrogen water is effective but hydrogen gas is not effective.” (page 92). The Examiner has these comments. Initially, the Examiner notes that Yuh Fukai states (Examiner added emphasis): “I am not an expert in Molecular Hydrogen Medicine and do not even belong to the medical community.” (preface). So, the credentials for Yuh Fukai to make any medical conclusions about what is and what is not effective is highly questionable and there are no citations provided to verify that statement relied upon by Applicant given from this non-medically trained author. Moreover, it is unknown what an effective treatment might be from Fukai’s perspective for comparative purposes. The post-filing date reference of Yoritaka et al., included with the response, reports that inhaled hydrogen gas is safe for treatment of patients with Parkinson’s Disease but did not show any beneficial effects where the effectiveness was characterized in terms of urinary excretion of 8-hydroxy-2-deoxyguanosine (8-OHdG), which serves as a marker for oxidative stress (Abstract and page 4768, lower right column of: Yoritaka et al. (Neurological Sciences 2021;42:4767-4770)). However, urinary excretion levels of 8-OHdG is not a claimed symptom of spinal cord injury. Thus, one of ordinary skill in the art cannot draw any conclusions between inhalation of hydrogen gas for Parkinson’s Disease treatment and treatment of a symptom of spinal cord injury on that basis especially when the spinal cord injury symptoms include fatigue, decreased appetite and sleep disorders which can all be related to anxiety and depression. Yoritaka et al. did not report on those parameters. Accordingly, the argument by Applicant concerning Fukai has been thoroughly considered but is not probative.  
Applicant asserts that the Examiner’s statements concerning Parkinson’s Disease and spinal cord injury symptoms are misplaced. Applicant cites Dietz for teaching both spinal cord injury and Parkinson’s Disease as being related to central pattern generation (CPG) neuronal circuits within the spinal cord. Be that as it may, let’s not lose sight that Parkison’s Disease is an age-related degenerative brain condition, not a spinal cord injury condition, and consequently characterized by different symptoms from spinal cord injury. Applicant cites Yeh which teaches that spinal cord injury can cause neuroinflammation leading to neurodegeneration thus predisposing spinal cord injury patients to Parkinson’s Disease. From this Applicant concludes that the ordinary artisan would understand based on Dietz and Yeh that spinal cord injury and Parkinson’s are closely related and presume the result of spinal cord injury from the result of Parkinson’s Disease. The Examiner does not agree. Patients with spinal cord injury are distinct from patients with Parkinson’s Disease and no medical artisan would construe them to be “closely related”. At best, Parkinson’s Disease might be an eventual comorbidity of a spinal cord injury as suggested by Yeh. Applicant’s arguments on this point are not persuasive.
Applicant asserts that none of the secondary references teach or suggest the missing limitations of Applicant’s claims. Applicant’s characterization of Wang, Gao,  Lim and Schneiderman is noted but the Examiner is relying upon those references as discussed above and not as characterized by Applicant. 
Applicant asserts unexpected results and argues that the Examiner’s statements are misplaced and points to the Declaration by Hirokazu Kawaoka. Applicant states: “Clearly, contrary to the Examiner's assertion, administration of hydrogen several years after the initial injury, as described in Applicant's Examples, is not merely treating a healed spine injury and the neurological issues. Rather, the treatment was performed to alleviate the symptoms that continued throughout the years due to spine injury in the patient.” While the Examiner does not intend to slight the alleged improvements, the Examiner does not feel it is an unreasonable burden on Applicant’s to require comparative examples for non-obviousness to be truly comparative. The cause and effect here is lost in a welter of unfixed variables. In other words, the improved results cannot be traced with a reasonable certainty to the hydrogen gas alone. The results could be due to the placebo effect or natural healing or rehabilitation or the concomitant therapies of the psychiatric therapy sessions [0057] or the physical therapy [0068]. A control group is an essential part of the scientific method and to avoid bias it is important to prevent the individuals who will receive the medicine form knowing which group receives the drug (See page 1 of: Pithon, MM. Dental Press J Orthod 2013;18(6):13-14). “A well-controlled study permits a comparison of subjects treated with the new agent with a suitable control population, so that the effect of the new agent can be determined and distinguished from other influences, such as spontaneous change, "placebo" effects, concomitant therapy, or observer expectations.” (page 1 of: Drug Study Designs 1998 [online] retrieved on 5/9/22 from: https://www.fda.gov/regulatory-information/search-fda-guidance-documents/drug-study-designs; 4 pages). In the present case, not only were there no control patients but also the patient knew that they were receiving the active agent, hence an observer expectation of positive results, and had concomitant therapy. Additionally, the patient stated that: “Peripheral nerve sensation and transmission are slightly better than they were a week ago.” [0068]. Thus, the patient did not characterize the improvement as significant but rather as “slightly better”, which is a slight improvement and not a significant improvement. This is a minor difference in degree and not a marked difference in kind. A demonstration of mere improvement, without a showing that the improvement is significant or unexpected, is insufficient evidence of unexpected results. See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Applicant asserts the results were surprising and unexpected (page 11 of remarks). However, taken as a whole, the data provided by Applicant has been thoroughly considered but is insufficient to support an argument of unexpected results. In fact, the instant specification teaches that the method in combination with the treatment or rehabilitation is expected to enhance the improving effect on a symptom of spine/spinal cord injury [0053]. Thus, it is not characterized as unexpected or surprising. The characterization of these results as "surprising and unexpected” is unsupported attorney argument. Such attorney argument has low probative value. See In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997). Applicant’s argument on this point is not persuasive.
The Declaration by co-inventor Hirokazu Kawaoka, who has an interest in the outcome of the case, has also been carefully considered but is not persuasive. The Declarant states that the Examiner’s statements are not correct. The Declarant states that they started rehabilitation program with strong spasticity and burning sensation and that after starting hydrogen inhalation December 2018, the spasticity symptoms improved and the burning sensation improved and numbness of the body improved. Stress was also mitigated thus stabilizing the Declarant’s mental condition. Respectfully, none of that points to any error in the Examiner’s characterization of the data and such symptom improvements would be expected as explained by the Examiner supra. For example, Gao et al. teach that inhalation of hydrogen gas significantly decreased both the acute and chronic stress-induced depressive- and anxiety- like behaviors in mice, thus providing resilience to stress and thus providing a strategy to prevent the occurrence of stress-related disorders (Abstract), which is stress mitigation. Therefore, stress mitigation, as observed by the Declarant, is an expected result. Consequently, Declarant’s statement that what the Examiner stated is not correct is merely a difference in opinion by the Declarant, which is unsupported by any objective evidence, whereas the Examiner’s analysis is based upon objective evidence. The Declaration has been carefully considered as per MPEP 716.01(c)(I-III) but is insufficient to overcome the rejection of record.
In summary, the Examiner has carefully considered all the evidence, arguments and Declaration filed by Applicant but concludes that is not sufficient to outweigh the evidence of obviousness presented by the Examiner.  The Examiner suggests proceeding to the Board of Appeals because the Examiner cannot indicate any allowable subject matter at this time.

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613